DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on August 11, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Applicant argued that claim 1 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011),  a user interface device”, “a controller” and “a communication module” in claim 1 are treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, 
     With respect to claim 1, applicant argues that Teraoaka’302 does not teach “a user interface device to provide a user interface to, obtain input of a user to collect history information about the failure from start of an input from the user to the image forming apparatus to make the failure to reappear; a controller to execute a program stored in a memory to collect the history information of the image forming apparatus, while the failure is to reappear according to the start of the input from the user to the image forming apparatus to make the failure to reappear”  Examiner disagrees with applicant’s arguments because Teraoaka teaches a user interface device to provide a user interface to, obtain input of a user to collect history information about the failure from start of an input from the user to the image forming apparatus to make the failure to reappear [as shown in Fig.13, when the “Printer Package Diagnosis Start” button is be activated by a user (start of an input from the user), the printer is being diagnosed according to the auto execution module for printer package diagnosis received from the server (paragraphs 161). As shown in Fig.12, when the executed diagnosis processing determines that at the printer has error, the error screen is provided in step S41. Therefore, when the “Printer Package Diagnosis Start” button is be activated by a user every time (start of an input from the user), information associated with the error (the failure) of the printer is considered being reappeared and displayed]; a controller to execute a program stored in a memory to collect the history information of the image forming apparatus, while the failure is to reappear according to the start of the input from the user to the image forming apparatus to make the failure to reappear [the auto 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736 and Shima’805 according to the teaching of Teraoaka’302 to include “Printer Package Diagnosis Start” button to be activated by a user in a user interface to provide the errors information including the error information being detected by the printer and the error information not being detected by the printer to a user (paragraph 85 in Shima’805) because this will allow the user to identify the error information being detected by the printer and the error information not being detected by the printer more effectively.
     With respect to applicant’s arguments regarding to claims 1-3, 5-12 and 14-19, Examiner disagrees with applicant’s arguments.
Response to Amendment
The amendment to the claims received on August 11, 2021 has been entered.
The amendment of claims 1-3, 4-8, 10, 12, 14-16 and 19 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user interface device”, “a controller” and “a communicator module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 The user interface device in claim 1 is reads as the item 110 in Fig. 2, described as a touch panel in page 8 lines 7 and 8 of the filed specification, the communicator module in claim 1 is read as the item 130 in Fig.2, described as a chipset, sticker or barcode in page 11 lines 2-8 8 of the filed specification and the controller in claim 1 is read as the item 120 in Fig.2, described as the CPU in page 10 lines 9 and 10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park’736 (US 2017/0123736), and further in view of Shima’805 (US 2005/0248805) and Teraoaka’302 (US 2003/0115302).
With respect to claim 1, Park’736 teaches an image forming apparatus (Fig.1, item 10) capable of generating a failure report, the image forming apparatus comprising: 
     a controller to execute a program stored in a memory to collect the history information of the image forming apparatus [the image forming apparatus transmits the state information required for the error recovery to a server through a mobile device (paragraph 77 and Fig.10). The state information required for the error recovery may include at least one of firmware version information, an error occurrence code, consumables usage information, a graphics user interface (GUI) image, a remote-UI (RUI) image or link state, log information, system setting information, paper cassette setting information, printer setting information, copy setting information, facsimile setting information, scan setting information, network setting information, and security setting information of the image forming apparatus (paragraph 18). Therefore, the processor (Fig.2, item 240) is considered to collect the state information required for the error recovery (the history information) of the image forming apparatus first before transmitting it to the mobile device.] 
     10a communication module (Fig.2, item 210) to support communication information with other device implementing a server, transmit, to the server, the obtained information about the failure and the collected history information (paragraph 77) and  
     receive a failure countermeasure for the image forming apparatus from the server (paragraphs 215-219).  
     Park’736 does not teach a user interface device to provide a user interface to obtain information about a failure of the image forming apparatus which is undetectable by the image forming apparatus; obtain input of a user to collect history information about the 
     Shima’805 teaches 5a user interface device to provide a user interface to obtain information about a failure of the image forming apparatus which is undetectable by the image forming apparatus (paragraphs 80 and 85) 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park’736 according to the teaching of Shima’805 to use both of the service call button and the email to report the undetectable error occurred in the printer to a server because this will allow the error in the printer to be fixed more effectively.
     The combination of Park’736 and Shima’805 does not teach obtain input of a user to collect history information about the failure from start of an input from the user to the image forming apparatus to make the failure to reappear; a controller to execute a program stored in a memory to collect the history information of the image forming apparatus, while the failure is to reappear according to the start of the input from the user to the image forming apparatus to allow the failure to reappear
     Teraoaka’302 teaches a user interface device to provide a user interface to, obtain input of a user to collect history information about the failure from start of an input from the user to the image forming apparatus to make the failure to reappear [as shown in Fig.13, when the “Printer Package Diagnosis Start” button is be activated by a user 
     a controller to execute a program stored in a memory to collect the history information of the image forming apparatus, while the failure is to reappear according to the start of the input from the user to the image forming apparatus to make the failure to reappear [the auto execution module for the printer package diagnosis examines the error of the printer (paragraph 164). The errors of the printer are being examined according to the error information stored in the memory (paragraph 148).  The error information stored in the memory is considered as the history information since the error information is the information regarding to the printer errors which had happened. Therefore, when “Printer Package Diagnosis Start” button (Fig.13, item BT5) is being activated by a user (start of an input from the user) every time, a controller is considered to collect the error information stored in a memory, while the diagnosis result (error) is to be reappeared and displayed.].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736 and Shima’805 according to the teaching of Teraoaka’302 to include “Printer Package Diagnosis Start” button to be activated by a user in a user interface to provide the errors 
     With respect to claim 2, which further limits claim 1, the combination of Park’736 and Teraoaka’302 does not teach wherein the user interface is provided to 15obtain the information about the failure and an occurrence time of the failure from the user.  
     Shima’805 teaches that wherein the user interface is provided to 15obtain the information about the failure and an occurrence time of the failure from the user [using both of the service call button and the email to report the undetectable error occurred in the printer to a server (paragraph 80) and as shown in Fig.2, the error information which is transmitted to the server from the printer (paragraphs 39-40)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736 and Teraoaka’302 according to the teaching of Shima’805 to use both of the service call button and the email to report the undetectable error occurred in the printer to a server because this will allow the error in the printer to be fixed more effectively.
     With respect to claim 3, which further limits claim 2, Park’736 teaches wherein the controller collects at least one type of information among a log (paragraph 77), a user interface manipulation screen recorded image, or 20network information of the image forming apparatus within a certain time 45Record ID: 85831073 period from the occurrence time of the failure.  
     With respect to claim 5, which further limits claim 1, the combination of 5151Park’736 and Shima’805 does not teach wherein the controller collects at least one type of information 
     Teraoaka’302 teaches wherein the controller collects at least one type of information among of a log, a user interface manipulation screen recorded image, or network information of the image forming apparatus, while the failure is reappearing according to the start of the to the image forming apparatus to allow the failure reappear [the auto execution module for the printer package diagnosis examines the error of the printer (paragraph 164). The errors of the printer are being examined according to the error information stored in the memory and the error information includes the failure of connection between the client computer and the printer (network information of the image forming apparatus) (paragraph 148).  Therefore, when “Printer Package Diagnosis Start” button (Fig.13, item BT5) is being activated every time, a controller is considered to collect the error information including the failure of connection between the client computer and the printer stored in a memory, while the diagnosis result (error) is to be reappeared and to be displayed.].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736 and Shima’805 according to the teaching of Teraoaka’302 to include “Printer Package Diagnosis Start” button to be activated by a user interface to provide the errors information to a user including the error information being detected by the printer and the error information not being detected by the printer (paragraph 85 in Shima’805) 
      With respect to claim 8, which further limits claim 4, 20 Park’736 does not teach wherein the provided user interface is to obtain46Record ID: 85831073is to I  a comment about the failure from the user.  
     Shima’805 teaches wherein the provided user interface 46Record ID: 85831073is to obtain a comment about the failure from the user [a user uses the Free Input Space (Fig.10, item 507) to report additional information regarding to error occurred in the printer (paragraph 79)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park’736 according to the teaching of Shima’805 to report the occurred error using both of the service call button and the email which including the Free Input Space to enable a use to input the occurred error information including the information indicating that the error is reoccurred (the user interface device obtains, from the user, an input for making the failure reappear) because this will allow occurred error to be fixed more effectively.
     With respect to claims 10-12, 14 and 17, they are method claims that claims how the image forming apparatus of claims 1-3, 5, and 8 to report undetectable error.  Claims 10-12, 14 and 17 are obvious in view of Park’736, Shima’805 and Teraoaka’302 because the claimed combination operates at the same manner as described in the rejected claims 1-3, 5 and 8. In addition, the reference has disclosed an image forming apparatus to report undetectable error, the process (method) to report undetectable error is inherent disclosed to be performed by a processor in the image forming 
     With respect to claim 19, it is a claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 19 claims how the image forming apparatus of claim 1 to execute to report undetectable error.  Claim 19 is obvious in view of Park’736, Shima’805 and Teraoaka’302 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park’736 (US 2017/0123736), Shima’805 (US 2005/0248805), Teraoaka’302 (US 2003/0115302) and further in view of Uchida’151 (US 2007/0121151). 
     With respect to claim 6, which further limits 10whihc  sclaim 5, the combination of Park’736, Shima’805 and Teraoaka’302 does not teach wherein the controller up- adjusts a collection level of the log to a certain collection level in response to the start of the input to the image forming apparatus to make the failure reappear.
       Uchida’151 teaches providing an interface for a user to input extraction condition including the time information (paragraph 120) and as shown in Fig.13, the log information is being generated and then transmitted according to the log searching conditions. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736, 
     The combination of Park’736, Shima’805, Teraoaka’302 and Uchida’151 does not teach wherein the controller up- adjusts a collection level of the log to a certain collection level in response to the start of the input to the image forming apparatus to make the failure reappear.
     Since Park’736 has suggested that the image forming apparatus transmits the state information required for the error recovery to the server through a mobile device (paragraph 77 and Fig.10), Shima’805 teaches using both of the service call button and email to report the undetectable error occurred in the printer to a server (paragraph 80) and a user uses the Free Input Space (Fig.10, item 507) to report additional information regarding to error occurred in the printer (paragraph 79), Teraoaka’302 teaches that the auto execution module for the printer package diagnosis examines the error of the printer (paragraph 164) and then displayed the error information (Fig.12, step S41) after the “Printer Package Diagnosis Start” button (Fig.13, item BT5) is being activated and the errors of the printer are being examined according to the error information stored in the memory (paragraph 148), and Uchida’151 teaches providing an interface for a user to input extraction condition including the time information to extract the desired log for transmission (paragraph 120 and Fig.13), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to set a time period to examine only the log information associating with 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736, Shima’805, Teraoaka’302 and Uchida’151 to set a time period to examine only the log information associating with the error which occurred within the said set time period after the “Printer Package Diagnosis Start” button is being activated and then transmit the examined log information to a server when the user requests for a service to fix the displayed error (wherein the controller up- adjusts a collection level of the log to a certain collection level in response to the start of the input to the image forming apparatus to make the failure reappear) because this will allow the reoccurred errors to be investigated by a service technician more effective since she/he only needs to review the log information associated with the occurred error.
     With respect to claim 7, which further limits claim 3, the combination of Park’736, Shima’805, Teraoaka’302 and Uchida’151 does not teach wherein the controller adjusts an up-adjusted collection level of the log to a collection level before a collection level of 
     Since Park’736 has suggested that the image forming apparatus transmits the state information required for the error recovery to the server through a mobile device (paragraph 77 and Fig.10), Shima’805 teaches using both of the service call button and email to report the undetectable error occurred in the printer to a server (paragraph 80) and a user uses the Free Input Space (Fig.10, item 507) to report additional information regarding to error occurred in the printer (paragraph 79), Teraoaka’302 teaches that the auto execution module for the printer package diagnosis examines the error of the printer (paragraph 164) and then displayed the error information (Fig.12, step S41) after the “Printer Package Diagnosis Start” button (Fig.13, item BT5) is being activated and the errors of the printer are being examined according to the error information stored in the memory (paragraph 148), and Uchida’151 teaches providing an interface for a user to input extraction condition including the time information to extract the desired log for transmission (paragraph 120 and Fig.13), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to set a time period to examine only the log information associating with the error which occurred within the said set time period after the “Printer Package Diagnosis Start” button is being activated and then transmit the examined log information to a server when the user requests for a service to fix the reoccurring error, so that the controller of the printer controls to adjust to collect only the log information associated with desired inputted time period before the log information associated with the desired inputted time period is being adjusted and after the service call button has 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736, Shima’805 and Uchida’151 to recognize to set a time period to examine only the log information associating with the error which occurred within the said set time period after the “Printer Package Diagnosis Start” button is being activated and then transmit the examined log information to a server when the user requests for a service to fix the reoccurring error, so that the controller of the printer controls to adjust to collect only the log information associated with desired inputted time period before the log information associated with the desired inputted time period is being adjusted and after the service call button has being pressed (wherein the controller adjusts an up-adjusted collection level of the log to a collection level before a collection level of the log is up-adjusted, in response to a termination of the input to the image forming apparatus to make the failure reappear) because this will allow the reoccurred errors to be investigated by a service technician more effective since she/he only needs to review the log information associated with the occurred error.
     With respect to claims 15 and 16, they are method claims that claim how the image forming apparatus of claims 5 and 6 to report undetectable error.  Claims 15 and 16 are .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park’736 (US 2017/0123736), Shima’805 (US 2005/0248805), Teraoaka’302 (US 2003/0115302) and further in view of Hirame’935 (US 2016/0352935).
      With respect to claim 9, which further limits claim 1, the combination of Park’736, Shima’805 and Teraoaka’302 does not teaches wherein the controller controls a failure management number 5corresponding to the collected history information and the failure countermeasure to be matched with each other and displayed, and wherein the failure management number and the failure countermeasure are received from the server.
     Hirame’935 teaches wherein the controller controls a failure management number 5corresponding to the collected history information and the failure countermeasure to be matched with each other [the basic guidance and the identification code are associated with each other] and displayed (Fig.8A-Fig.8C)], and wherein the failure management number and the failure countermeasure are received from the server [as shown in Fig.6, the server transmits the identification code to the printer in step SP4 and the server provide the extended guidance to the printer (Fig.6 step SP6)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736, 
     With respect to claim 18, it is a method claim that claims how the image forming apparatus of claim 9 to report undetectable error.  Claim 18 is obvious in view of Park’736, Shima’805, Teraoaka’302 and Hirame’935 because the claimed combination operates at the same manner as described in the rejected claim 9. In addition, the reference has disclosed an image forming apparatus to report undetectable error, the process (method) to report undetectable error is inherent disclosed to be performed by a processor in the image forming apparatus when the image forming apparatus performs the operation to report undetectable error.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Tokuda’147 (US 2016/0078147) teaches to active the service call history form an user interface to display the errors which has occurred in the printer (Fig.9).
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674